Citation Nr: 1026373	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES


1.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a cervical 
spine disability, to include as secondary to the service-
connected residuals of injury to the right trapezius muscle.

2.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for loss of use of the 
right upper extremity, to include the arm, shoulder, and neck, to 
include as secondary to the service-connected residuals of injury 
to the right trapezius muscle.

4.  Entitlement to service connection for left shoulder 
disability/loss of use of the left upper extremity, to include 
the arm, shoulder, and neck, to include as secondary to the 
service-connected residuals of injury to the right trapezius 
muscle.

5.  Entitlement to special monthly compensation (SMC) based upon 
the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and October 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In December 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO (Travel Board hearing).  
A transcript of that hearing is of record.  The Board notes that 
at the hearing, the Veteran provided testimony regarding the sole 
issue of entitlement to service connection for loss of use of the 
right upper extremity, to include the arm, shoulder, and neck, to 
include as secondary to the service-connected residuals of injury 
to the right trapezius muscle.

The Board notes that this case has a very complicated procedural 
history.  In pertinent part, the December 2006 rating decision on 
appeal denied reopening of the claims for service connection for 
a cervical spine injury and a low back disability, denied service 
connection for a left shoulder disability (to include on a 
secondary basis) and denied entitlement to SMC based upon the 
need for aid and attendance of another person.  The Veteran filed 
a timely notice of disagreement with respect to these issues.  A 
statement of the case on these issues was issued in October 2007.  
The Veteran filed a substantive appeal only with respect to the 
cervical spine (neck) issue, the low back issue, and the SMC aid 
and attendance issue.  

In the October 2007 rating decision on appeal, the RO denied 
entitlement to service connection for loss of use of the 
bilateral upper extremities (arms, neck and shoulders) and denied 
service connection for bilateral knee disabilities.  In October 
2007 the Veteran filed a notice of disagreement with respect to 
the October 2007 rating decision.  

Thereafter, the Veteran submitted a letter in April 2008 stating 
that she wished to ". . .withdraw all other issues on all or any 
pending appeal" except the issues regarding loss of use of 
bilateral upper extremities and service connection for left 
shoulder secondary to service-connected residuals of injury to 
the right trapezius muscle.  (As such, the issues involving the 
knees were withdrawn prior to perfecting the appeal.)  Then, the 
RO issued a supplemental statement of the case in May 2009 on the 
service connection issues involving the left shoulder (to include 
loss of use of) and cervical spine.  Also in May 2009, a 
statement of the case was issued on the issue of entitlement to 
service connection for loss of use of the bilateral extremities.  
Subsequently, the Veteran submitted a VA Form-9 indicating that 
she had read the May 2009 statement of the case and supplemental 
statement of the case and was only appealing the right side 
shoulder, neck and arm, loss of use of.  She stated, "left side 
is secondary I will not deal with that issue right now."  The 
Board reads this to be a withdrawal of the issues involving 
service connection for left shoulder disability, and the issue 
involving reopening the service connection claim for a cervical 
spine disability because the Veteran specifically stated that she 
was only appealing the loss of use of the right shoulder.  
Moreover, at the Travel Board hearing the Veteran provided 
testimony with respect to the lone issue of loss of use of the 
right upper extremity.  

On another historical note, the Board notes that service 
connection was granted for residuals of injury to the right 
trapezius muscle (claimed as right shoulder and neck pain) in a 
January 2003 rating decision.  A 10 percent rating was awarded, 
effective from December 22, 1999.  Thereafter, the Veteran filed 
a notice of disagreement with respect to the 10 percent rating 
assigned.  Rating decisions denying an increased rating were 
issued in June 2004 and April 2005.  The Veteran did not appeal 
either rating decision.  However, in a July 2007 statement, the 
Veteran indicated a desire to claim entitlement to an increased 
rating for her service-connected residuals of injury to the right 
trapezius muscle.  

In addition, although the Veteran was previously denied SMC based 
upon the need for regular aid and attendance of another person, 
and although she appealed such claim, in April 2008, as indicated 
above, the Veteran submitted a statement indicating that she 
wished to withdraw all claims except those for loss of use of the 
bilateral upper extremities and entitlement to service connection 
for a left shoulder disability, to include on a secondary basis.  
As such, the SMC issue was considered withdrawn.  Thereafter, the 
Veteran submitted a statement in July 2008 indicating that she 
wished to pursue such a claim for entitlement to SMC based upon 
the need for regular aid and attendance of another person.  

As such, the issues of entitlement to SMC based upon the 
need for aid and attendance of another person and 
entitlement to an increased rating for the Veteran's 
service-connected residuals of injury to the right 
trapezius muscle have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for loss of use of 
the right upper extremity, to include the arm, shoulder, and 
neck, is addressed in the REMAND portion of the decision below 
and is REMANDED to the AOJ via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a written statement received by VA in April 2008, prior to 
the promulgation of a decision in the appeal, the Board received 
notification from the appellant of her desire to withdraw her 
appeal for her claims to reopen the claim for entitlement to 
service connection for disability of the low back, and the claim 
for entitlement to SMC based upon the need for regular aid and 
attendance of another person.

2.  In a VA Form-9 received by VA in May 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that after reading the May 2009 
statement of the case and supplemental statement of the case, she 
wished to pursue only the claim for entitlement to service 
connection for loss of use of the right upper extremity; the 
Board understands this to be a withdrawal of the issues involving 
reopening the service connection claim for a cervical spine 
disability and the service connection claim for a left shoulder 
disability/loss of use of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of entitlement to service connection for 
a left shoulder disability/loss of use of the left shoulder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of whether new and material evidence has 
been received to reopen the service connection claim for a 
cervical spine disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of whether new and material evidence has 
been received to reopen the service connection claim for a low 
back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of entitlement to SMC based upon the need 
for regular aid and attendance of another person have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The appellant, 
in correspondence received by VA on April 22, 2008, has withdrawn 
her appeal with respect to whether new and material evidence has 
been received to reopen the claim for entitlement to service 
connection for a low back disability and entitlement to SMC based 
upon the need for regular aid and attendance of another person.  
Likewise, in correspondence received by VA on May 11, 2009, the 
appellant has withdrawn her appeal with respect to entitlement to 
service connection for a left shoulder disability/loss of use of 
the left upper extremity and whether new and material evidence 
has been received to reopen the claim for entitlement to service 
connection for a cervical spine disability.  Such withdrawal is 
effective the date the letters were received at the Board.  
38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues.





ORDER

The appeal for the issue of whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for a cervical spine disability is dismissed.

The appeal for the issue of whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for a low back disability is dismissed. 

The appeal for the issue of entitlement to service connection for 
left shoulder disability/loss of use of the left upper extremity, 
to include the arm, shoulder, and neck, is dismissed.

The issue of entitlement to SMC based upon the need for regular 
aid and attendance of another person is dismissed.


REMAND

The Veteran contends that service should be granted for loss of 
use of the right upper extremity (shoulder, neck, and arm) 
because this disability is related to the in-service injury which 
caused her service-connected residuals of injury to the right 
trapezius muscle.  She has also argued that this disability is 
secondary to her service-connected residuals of injury to the 
right trapezius muscle.

In this regard, the Veteran submitted a private medical opinion 
from S. T. Onesti, M.D.  The letter from Dr. Onesti, dated in 
January 2008, indicates that the Veteran was injured in an 
accident during her military service in 1978-1979, which caused 
injury to her neck, shoulder, and arm.  Dr. Onesti opined that 
the Veteran now has significant problems with muscle spasm, pain, 
and weakness, as well as loss of use of her right shoulder and 
arm.

Additionally, the record contains a January 2008 VA medical 
record which notes that the Veteran's main complaint was an 
inability to move or lift her right shoulder due to weakness and 
pain.  X-ray studies of the right shoulder were unremarkable.  

Finally, a July 2007 letter from W. Urban, Jr., M.D., notes that 
the Veteran has bilateral shoulder pain that inhibits her daily 
activities and day to day functionality.  Dr. Urban noted that 
the Veteran was to begin a course of physical therapy and then 
follow up with physical medicine and rehabilitation.  

The Board notes that a VA examination or opinion is necessary if 
the evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is medical evidence in the service treatment 
records of complaints and findings with respect to the right 
shoulder, and there is clearly post-service medical evidence 
which suggests that the current findings of loss of use of the 
right upper extremity may be related to the Veteran's military 
service/service-connected right trapezius muscle injury.  In 
light of these circumstances, and because the Veteran has never 
undergone a VA examination in relation to this particular claim, 
the Board finds that a VA examination with opinion is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA 
treatment records dating from November 2009 
to the present.

2.  Schedule the Veteran for a VA 
orthopedic/neurologic examination in order to 
determine the nature and etiology of any 
current loss of use of the right upper 
extremity (shoulder, neck, and arm).  

The examiner should state whether the Veteran 
has lost the use of her right upper extremity, 
or whether the limitations involving movement 
of the right upper extremity are so severe as 
to approximate loss of use.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any current loss of 
use of the right upper extremity disability 
(if diagnosed), as to whether it is at least 
as likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  Attention 
is directed to the December 1978 service 
treatment record showing complaints of right 
sided pain after a fall, the post-service 
private medical opinions from Dr. Onesti 
(dated in January 2008) and from Dr. Urban 
(dated in July 2007), the January 2008 VA 
medical record indicating that the Veteran was 
unable to move or lift her right shoulder, the 
VA X-ray studies showing an unremarkable right 
shoulder, and the fact that the Veteran was 
involved in several motor vehicle accidents 
after her military service.  

If the examiner finds that the Veteran's loss 
of use of the right upper extremity is not 
etiologically related to active service, the 
examiner should state whether it is at least 
as likely as not (ie., a 50 percent or better 
probability) that the disability is caused or 
aggravated by the service-connected residuals 
of injury to the right trapezius muscle.  If 
the loss of use disability is determined to be 
so aggravated, the examiner should quantify 
the degree of aggravation if possible.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a supplemental statement of the 
case should be issued.  The Veteran and her 
representative should be provided an 
opportunity to respond before returning the 
case to the Board for further appellate 
action.

No action by the Veteran is required until she receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on her claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


